           Case 1:20-cv-03003-VSB Document 12 Filed 02/23/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                        2/23/2021
JOEL SCHMIDT,                                             :
as father and natural guardian of Benjamin A. :
Schmidt, a minor                                          :
                                                          :              20-CV-3003 (VSB)
                                         Plaintiff,       :
                                                          :                  ORDER
                           -against-                      :
                                                          :
UNITED STATES POSTAL SERVICE,                             :
                                                          :
                                         Defendant. :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         I am in receipt of Plaintiff’s letter, dated February 17, 2021, which states that

Plaintiff completed service of the Summons and First Amended Complaint upon defendant

United States Postal Service on January 7, 2021, and that service was perfected on January 11,

2021, with the filing of the affidavit of service to the case docket. (Doc. 11.)

         The parties are directed to appear for a telephone conference on March 4, 2021, at 2:00

p.m. The conference will take place telephonically at 1-888-363-4749, conference code

2682448. Accordingly, it is hereby:

         ORDERED that the parties appear for a telephone conference before the Court on March

4, 2021, at 2:00 p.m.

SO ORDERED.

Dated:       February 23, 2021
             New York, New York                               ________________________________
                                                              VERNON S. BRODERICK
                                                              United States District Judge
